DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-14 have been examined and are pending.

35 USC § 101
Claims 1-14 recite an integration of principles into a practical application and thus, the claims are patent eligible. More specifically, the claims recite an improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a). The claimed improvement is directed to the restoration of nodes while maintaining a reliability of backup data as detailed in each step of the independent claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6, 8 and 13 recite “one or more delayed nodes” and “one or more service nodes.” These phrases leave open the possibility of there being exactly one delated node and one service node. If this is the case, then there is insufficient antecedent basis for “the delayed nodes” and “the service nodes”. All respective dependent claims are likewise rejected. 
Claim 4 and 11 include “the additional synchronization”. There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 8 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Czerkowicz et al., US 20190236302 A1, hereinafter Czerkowicz.

	As per claim 1, Czerkowicz discloses A method for synchronizations with delayed data serving as backup data stored in one or more delayed nodes in a blockchain network (par. 17 discloses that the DAG is a to thereby restore one or more service nodes in the blockchain network (par. 17) while maintaining a reliability of the backup data (pars. 15 and 48), comprising steps of: 
	(a) a specific delayed node among the delayed nodes performing delayed synchronization, wherein the delayed synchronization represents synchronization with the services nodes while the specific delayed node maintains a specific delay according to a specific initial setting thereof (pars. 15, 53-54 disclose node 304D (of the DAG blockchain of par. 17) serving as a delayed/backup node and that the backup nodes perform synchronization repeatedly with respect to digests and determined changes from nodes such as node 304E (i.e. service nodes), the digests being provided to the backup node after (as in delay) they are created/stored in an object store (i.e. the specific delayed node maintains a specific delay according to a specific initial setting)); 
	(b) the specific delayed node, when a triggering command is acquired from an administrating device, transmitting information on delayed blocks included therein to the service nodes in order to support restoration of the service nodes (see mapping above including at least pars. 15, 43, 48, 50 which disclose that the claimed block based restoring operation is controlled by controller 318 (i.e. a triggering command acquired from an administrating device)); and 
	(c) the specific delayed node, after the service nodes are restored by using the information on the delayed blocks, performing the delayed synchronization again with the service (see rejection above – note that the policy described in par. 53 requires redundant backups to be made to node 304D on an ongoing basis with node 304D determining the changes in the files to create the redundant/synchronized data therein as described in par. 54 (i.e. performing the delayed synchronization again with the service nodes) with only the changes being stored for subsequent restore instructions by the controller 318, and previously restored objects after a node (i.e. service node) undergoes a restoration since these restored objects are not changed data and already exist in the node 304D synchronized data as backup data).

	As per claim 5, Czerkowicz discloses the method of claim 1, wherein each of the delayed nodes is set by the administrating device to have each of delays (see at least the rejection of claim 1 step (a)), and wherein the administrating device restores the blockchain network by transmitting the triggering command to at least one of the delayed nodes (see at least the rejection of claim 1 step (b)).

	As per claims 8 and 12, they include the same or similar subject matter as claims 1 and 5 and are therefore likewise rejected. See Czerkowicz paragraph 26 for the node having a memory and processor as claimed in claim 8.

Allowable Subject Matter / Reasons for Allowance
Claims 6-7 and 13-14 would be allowable if rewritten to overcome the 35 USC § 112 rejection. Claim 2-4 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten to overcome the 35 USC § 112 rejection. 
Prior art of record does not teach or suggest the subject matter of claims 2-4, 6-7, 9-11 and 13-14. For example, the prior art of record does not teach or suggest the subject matter of independent claim 6 including “a method for synchronizations with delayed data serving as backup data stored in one or more delayed nodes in a blockchain network, to thereby restore one or more service nodes in the blockchain network while maintaining a reliability of the backup data, comprising steps of: (a) a specific service node among the service nodes stopping routine synchronization among the service nodes when a first triggering command is acquired from the administrating device; (b) after at least one specific delayed node among the delayed nodes acquires a second triggering command from the administrating device and, in response to the second triggering command, the specific delayed node transmits the information on the delayed blocks to the service nodes, the specific service node, by referring to a restoration reference block number in the second triggering command and a recent delayed block number, wherein the restoration reference block number represents the number of a most recent block before an error occurs, in the service nodes, and wherein the recent delayed block number represents the number of a most recent block of the specific delayed node, acquiring (i) the information on the delayed blocks from the specific delayed node in a first case, wherein the first case represents a case in which the restoration reference block number corresponds to the recent delayed block number, and (ii) information on the incorporated blocks in a second case, wherein the second case represents a case in which the restoration reference block number is bigger than the recent delayed block number, and wherein the incorporated blocks represent blocks comprised of the delayed blocks of the specific delayed node and from a subsequent block of the recent delayed block number to the restoration reference block, to thereby complete an updated data chain; and (c) the specific service node restarting the routine synchronization when a third triggering command is acquired from the administrating device.”






Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:
US 20200322136 A1
Pars. 43-46, 69-71
Blockchain node synchronization delay 
CN 108134706 A
Abstract
Block chain high-availability system
WO 2018177190 A1
Abstract
Synchronizing blockchain data

   Feng et al., Scalable Dynamic Multi-Agent Practical Byzantine Fault-Tolerant Consensus in 	Permissioned Blockchain. Oct 2018. < https://www.mdpi.com/2076-	3417/8/10/1919/pdf/1>

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SYED H HASAN/Primary Examiner, Art Unit 2154